Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see p. 4, third paragraph, filed 2/10/22, with respect to claims 14 and 15 have been fully considered and are persuasive.  The rejection of claims 14 and 15 has been withdrawn.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure:

1. US 2013/0003829 A1 discloses methods and systems for entropy coder
initialization in parallel video encoding and parallel video decoding.

2. US 2013/0022103 A1 discloses determining a sample adaptive offset edge
type of at least a portion of the image.

3. US 2013/0051454 A1 discloses method for sample adaptive offset (SAO)
filtering and SAO parameter signaling in a video encoder is provided that includes
determining SAO parameters for largest coding units (LCUs) of a reconstructed picture.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is (571)270-7484. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-8988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/Primary Examiner, Art Unit 2485